Case 0:20-cv-60416-RS Document 24-12 Entered on FLSD Docket 05/21/2020 Page 1 of 9




                   EXHIBIT 12
      Case 0:20-cv-60416-RS Document 24-12 Entered on FLSD Docket 05/21/2020 Page 2 of 9
                                                                                                  English

                                                                                                                         Contact Us




Advanced Security Analytics Global Black belt
Home » Advanced Security Analytics Global Black belt                                       Seek Jobs Indeed, Your Next Career Job Site




Jobs System, October 13, 2019, 0 


 Full-time        Alton HAM, United Kingdom        Posted 7 months ago

Login to bookmark this Job

             Microsoft




The Cybersecurity Solutions Group (CSG) empowers enterprises to con dently move to the cloud and modernize their platforms
by delivering the security solutions, expertise and services needed to keep their data safe. Azure Sentinel
(https://azure.microsoft.com/en-us/services/azure-sentinel/) is Microsoft’s new, cloud-native SIEM with built-in AI that provides
our customers with limitless speed and scale to detect, investigate, and respond to cyber attacks and other threats.

CSG is looking for a passionate, experienced and credible security detection and response professional to join our growing team of
Global Black Belts (GBBs). Your main goal in this role will be to win the technical decision of customers to purchase and use Azure
Sentinel and e ectively leverage Microsoft’s supporting end-to-end, advanced threat detection and response solutions. In this
role, you will be expected to both own and win the customer’s technical decision, as well as nd new opportunities to pursue in
partnership with the broader CSG sales team.




                                     Create A Weebly Online
                                     Store
                                     Weebly

                                     Subscribe Today for a 1 Year Free Domain!



                                                          LEARN MORE


The role involves working as part of a global team, and although regionally based, the person hired will also support colleagues in
                                                                                                                              
other geographies. Successful candidates will be self-motivated, customer obsessed and will work closely with the CSG Enterprise
Security Executives, the CSG Detection & Response Team, local sales & services account teams, product engineering, and
applicable partners to pursue corporate priorities and business opportunities.
    Case 0:20-cv-60416-RS Document 24-12 Entered on FLSD Docket 05/21/2020 Page 3 of 9
Responsibilities                                                                                         English



You will:
        Lead technical presentations, demonstrations, workshops, architecture design sessions, proof of concepts, and pilots to
        explain, demonstrate, and prove to our strategic customers the capabilities of Azure Sentinel, including how it leverages
        and ampli es the capabilities of our end-to-end advanced threat detection and response solutions like Microsoft Defender
        Advanced Threat Protection, Microsoft O ce Advanced Threat Protection, Azure Advanced Threat Protection, Microsoft
        Threat Experts, and future threat detection and related solutions.
        Own winning the technical decision at customers for sales opportunities and usage scenarios, through tailoring your
        message, bringing ideas to the customers, engaging with them to show our technology di erentiation, and guiding them in
        decision making.
        Partner with product management and engineering to uncover and prioritize improvements and enhancements to Azure
        Sentinel and other enabling technologies (Microsoft’s Advanced Threat Protection Solutions).
        Support partner and eld sales training and enablement.
        Be a thought leader in the cloud-powered SIEM and security analytics/AI space by participating in internal Microsoft
        technical communities and in broader industry events and by publishing blogs, whitepapers, and reference architectures.
        Help identify and remove technical, architecture, and competitive blockers for your respective solutions.
        In uence Microsoft’s security solutions go-to-market strategies by providing feedback to sales, marketing, and engineering
        on current and future product requirements and sales blockers you encounter.




Qualiﬁcations
Microsoft is an equal opportunity employer. All quali ed applicants will receive consideration for employment without regard to
age, ancestry, color, family or medical care leave, gender identity or expression, genetic information, marital status, medical
condition, national origin, physical or mental disability, political a liation, protected veteran status, race, religion, sex (including

pregnancy), sexual orientation, or any other characteristic protected by applicable laws, regulations and ordinances.                     
Bene ts/perks listed below may vary depending on the nature of your employment with Microsoft and the country where you
work.


Minimum
        Bachelor’s degree or equivalent practical experience, training, and certi cations
        Knowledge and hands-on experience with Security Incident and Event Management (SIEM) and Security Orchestration and
        Automation (SOAR) solutions and supporting security event providers such as IDS/IPS, rewalls, DNS, and EDR/EPP
        solutions
        Ability to travel up to 40% to customer and partner meetings


Preferred
        Bachelor’s degree in computer science, information technology, cybersecurity, or related eld
        5+ years of related experience in a technical sales and/or technical consulting role supporting security threat and detection
        solutions
        High technical aptitude and hands-on experience working with enterprise security solutions and programs, especially
        Microsoft’s cybersecurity solutions
        Signi cant, hands-on experience architecting and/or deploying threat detection and response solutions for enterprise-class
        customers
        Experience and/or knowledge working with Azure services and workloads, or other public cloud ecosystems
                                                                                                                                   
        Well-developed ability to in uence without authority to drive change
        Strong oral & written communication skills, strong in uencing skills, experience in public speaking to large and small
        audiences.
    Case 0:20-cv-60416-RS Document 24-12 Entered on FLSD Docket 05/21/2020 Page 4 of 9
      Deep understanding and knowledge of cyber threats, detection, and response                 English
      Able to meet the travel requirements of the role
      Scripting experience using Kusto Query Language, PowerShell, Perl, regex, or Python
      Certi cation in one or the following: GCDA, GCIH, CISSP, CEH, OCSP, GSE

Ability to meet Microsoft, customer and/or government security screening requirements are required for this role. These
requirements include, but are not limited to the following specialized security screenings:
      Microsoft Cloud Background Check: This position will be required to pass the Microsoft Cloud background check upon
      hire/transfer and every two years thereafter.



     Apply for job




Please share this job to someone who might be interested via following channels!

UNLTD.careers - Seek Jobs Indeed, Your Next Career Job Site


                                                           SHARE THIS




                                      0 likes                 

                                                                                                                             
                                                          0 CO MMENTS

You must log in to post a comment.




Full Jobs List – All Countries

Keyword Search




Username


                                                                                                                          
Password
    Case 0:20-cv-60416-RS Document 24-12 Entered on FLSD Docket 05/21/2020 Page 5 of 9
                                                                   English


    Remember Me

    Log In        Register




                                                                                        




Page QRcode



Jobs By Countries
- Australia

- New Zealand

- United States

- United Kingdom                                                                   
- Canada
     Case 0:20-cv-60416-RS Document 24-12 Entered on FLSD Docket 05/21/2020 Page 6 of 9
- China                                                             English

 - Hong Kong

 - Taiwan

 - Japan

 - Belgium

 - South Africa

 - Nigeria

 - Philippines

 - Thailand

 - India

 - Germany

 - Brazil

 - South Korea

 - Greece

 - Spain

 - Austria

 - Denmark

 - France

 - Italy
- Netherlands jobs                                                                       

 - Vietnam

 - Mexico

 - Pakistan

 - Singapore

 - Malaysia

 - Indonesia

 - Ireland jobs

 - Czechia jobs

 - Russia

 - Ukraine

 - Turkey

 - Israel

 - UAE
                                                                                    
 - Colombia
      Case 0:20-cv-60416-RS Document 24-12 Entered on FLSD Docket 05/21/2020 Page 7 of 9
                                                                                                          English




                                                                                                                                           




Job Tags
    advertising    appointment makers   appointment setter     baker    bakery     call centre   canada   chef      cook   farm    free

    Media     telesales




About UNLTD.careers – Seek Jobs Indeed

UNLTD.careers – Seek Jobs Indeed


UNLTD.careers is a Free Global Job Site to make easy for job seekers to nd career one click application, create sharable online resume
(with secrete key for privacy) and for employers to hire talents with ZERO cost.
                                                                                                                                   

With jobs listings coming from sources worldwide, our jobs database is update in every hour. No need to check various job sites like Seek
    Case 0:20-cv-60416-RS Document 24-12 Entered on FLSD Docket 05/21/2020 Page 8 of 9
jobs, Indeed jobs, Gumtree jobs, here you can nd a perfect job for your next career.                     English

Job seekers: Seek no more, nd desired jobs globally all here, create sharable online CV and let career opportunities come to you. Indeed,
you can nd jobs from a list of top recruitment agencies and employers and blue chip companies, government jobs, etc.


Employers: Fast track to access job seeker resume bank for urgent recruitment needs. Post job ads listings are free. Management tools for
organizing job listings and job applications easily.


Your career starts here.
UNLTD.careers - Seek Jobs Indeed, Your next career job site SEO by SEOservices.cc




Vacancies by Country

Vacancies in Australia

Vacancies in United States

Vacancies in United Kingdom

Vacancies in Canada

Vacancies in South Africa

Vacancies in Philippines

Vacancies in Thailand                                                                                                                      
Vacancies in Belgium

Vacancies in China



Seek Jobs by Country

Seek Jobs in Germany

Seek Jobs in India

Seek Jobs in Japan

Seek Jobs in France

Seek Jobs in Netherlands

Seek Jobs in Hong Kong

Seek Jobs in Nigeria

Seek Jobs in Brazil

Seek Jobs in UAE
                                                                                                                                   
Careers in Australia Locations
    Case 0:20-cv-60416-RS Document 24-12 Entered on FLSD Docket 05/21/2020 Page 9 of 9
Sydney jobs                                                                                   English

Melbourne jobs

Brisbane jobs

Canberra jobs

Adelaide jobs

Perth jobs

Hobart jobs

Darwin jobs



Seek Jobs by Category

Advertising, Marketing & Sales Positions

Information Technology (IT) Positions

Legal & Finance Positions

Management & Consulting Positions

Administration & O ce Support Positions

Government Jobs

Medical & Health Positions

Accounting Positions


Construction, Trades & Services Positions                                                                                    




  ©2020 UNLTD.careers - Multilingual Global Jobs Portal | powered by UNLTD PTY LTD | SEO by SEOservices.cc | Privacy Policy




                                                                                                                      
